Citation Nr: 0814736	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the residuals of cold 
injury to the hands, face, and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Diego, California.  
In January 2007 the claim was remanded for additional 
evidentiary development.  The issue is now before the Board 
once again.  The claim has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900.

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in April 2008.  A copy of the transcript 
of that hearing is of record.


FINDING OF FACT

Objective indications of current residuals of a cold injury 
to the hands, face, and feet are not shown.  


CONCLUSION OF LAW

Residuals of cold injury to the hands, face, and feet were 
not incurred in active military service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2003 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  



Background and Analysis

The veteran claims service connection for the residuals of 
cold injury to the hands, feet, and face.  While the service 
treatment records do not reveal that he incurred any such 
cold injury during service, he has testified that he did 
incur such injuries during service in Korea in the winter.  
Typically, his cold exposure included temperatures that 
ranged from 45 to 55 degrees below zero.  Review of his 
service records does confirm that he served in Korea from 
December 13, 1953, to February 26, 1954.  As such, exposure 
to cold would be consistent with the circumstances of his 
service.

There is medical evidence that the veteran suffers from edema 
for both ankles.  Specifically, it is noted that VA records 
from 2003 through 2005 reflect edema consistent with 
nephrotic syndromes.  However, the veteran asserts that this 
is a circulatory disorder which is a residual of the claimed 
in-service cold injury.  As this provided some evidence that 
the veteran may have the current disability which he claims 
he has, the Board requested in a January 2007 remand that an 
examination be conducted with respect to this claim for 
service connection.

The requested examination was conducted by VA in March 2007 
to determine if the veteran had cold injury residuals of the 
hands, face, or feet that were incurred during service.  The 
report of this evaluation reflects that the veteran had a 
normal sinus rhythm with no murmur or gallop.  The apex beat 
was within the midclavicular line.  The skin was normal 
except for hyperpigmented spots on the lower extremities with 
no ulceration and no evidence of venous insufficiency.  The 
nails were normal.  There was no evidence of fungal infection 
or any deformities or atrophy of the toenails.  Neurological 
findings were normal.  There was no numbness, and pinprick 
and touch sensations were normal in both feet and hands.  
There was no weakness or atrophy.  Reflexes of the upper and 
lower extremities were normal.  Orthopedic findings revealed 
no pain or stiffness of any joints affected by joint injury.  
There was no deformity or swelling of any joints.  They were 
within normal range of motion.  There was no pes planus or 
callus.  There was no pain on manipulation of the joints and 
no loss of tissue or digits or other affected parts.  
Vascular findings revealed peripheral pulses that both 
dorsalis pedis and posterior tibial arteries were intact 
bilaterally.  There was no evidence of vascular insufficiency 
or edema.  There was no hair loss or shiny atrophic skin.  
There was no evidence of Raynaud's phenomenon.  

X-rays of the feet revealed prominent steida process and mild 
left calcaneal enthesopathy.  There was no osteoarthritis.  
The examiner's diagnosis was that there was no evidence of 
cold injury.  He opined that it was at least as likely as not 
that the veteran's disabilities of the lower extremities, 
face, and hands were not the result of cold injury sustained 
during his active military service.  The examiner noted while 
it was the veteran's contention that edema of the feet and 
ankles, as well as residuals on the face, were due to the 
cold injury, his lower limb edema was due to 
nephritic/nephrotic syndrome (kidney problem) which had been 
treated and resolved.  

The veteran reiterated his contentions at a personal hearing 
in April 2008.  He had previously offered testimony at 
hearings in October 2004 and September 2006.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed cold injury or residuals thereof.  In fact, 
there is no competent medical evidence that the veteran ever 
had cold injuries.  In particular, despite his statements 
that he was treated for a cold injury during service, the 
objective service medical evidence instead shows no relevant 
complaints, findings, treatment, or diagnoses.  The Board 
notes that these service treatment records are more 
contemporary to the time he alleges he suffered the cold 
injury and are of more probative value than his current 
recollections, given many years later.

While the veteran argues that he has suffered edema since 
separation from service that is related to inservice cold 
exposure, the first clinical evidence of such was in 2002.  
Moreover, his edema was noted to be consistent with a history 
of renal stones (nephrotic syndrome).  This was also the 
opinion of the VA examiner in 2007 who also noted that this 
condition had been treated and was resolved.  The VA examiner 
found no residuals of cold injury to the hands, face, or feet 
to be present.  As noted above, existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; Degmetich, supra.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that he has current residuals 
of an inservice cold injury; he is not competent to provide 
evidence that requires medical knowledge.  Therefore, the 
Board determines that the preponderance of the evidence is 
against service connection for a cold injury residuals of the 
hands, face, and feet.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert, supra.  




ORDER

Entitlement to service connection for the residuals of cold 
injury to the hands, face, and feet is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


